                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      (at London)

  UNITED STATES OF AMERICA,                          )
                                                     )
            Plaintiff,                               ) Criminal Action No. 6:19-CR-013-CHB-1
                                                     )
  v.                                                 )
                                                     )          ORDER ADOPTING
  RONNIE E. JOHNSON, II,                             )       RECOMMENDATION OF
                                                     )  ACCEPTANCE OF GUILTY PLEA
            Defendant.                               )

                                        ***    ***     ***   ***
       This matter is before the Court on the Recommendation of Acceptance of Guilty Plea

filed by United States Magistrate Judge Hanly A. Ingram [R. 36]. The recommendation

instructed the parties to file any specific written objections within three (3) days after being

served with a copy of the recommendation, or else waive the right to further review. See id. at p.

3. Defendant Ronnie E. Johnson, II filed a Notice of No Objection. [R. 39] The United States

has filed no objection, and the time to do so has now passed. See [R. 26, at p. 3] Defendant

Johnson did file a consent to plead before the United States Magistrate Judge. [R. 37].

       Upon review, the Court is satisfied that Defendant Johnson knowingly and competently

pled guilty to the charged offenses and that an adequate factual basis supports the plea as to each

essential element of the offenses charged. Accordingly, and the Court being otherwise

sufficiently advised,

       IT IS HEREBY ORDERED as follows:

       1.         Judge Ingram’s Recommendation of Acceptance of Guilty Plea [R. 36] is

ADOPTED as and for the opinion of this Court;

       2.         Defendant Ronnie E. Johnson, II is ADJUDGED guilty of Count 1 and 2 of the

                                                 -1-
Indictment;

       3.      The Defendant’s Jury Trial and all other pre-trial proceedings are hereby

CANCELLED and STRICKEN from the Court’s docket; and

       4.      A Sentencing Order shall be entered promptly.

       The 20th day of June, 2019.




                                             -2-
